                            Case 19-11122-CSS                          Doc 1           Filed 05/16/19               Page 1 of 17



 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                            District of      Delaware
                                          (Stale)
 Case number {itknown): _                                      Chapter,                                                                        □ Check if this is an
                                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more Information, a separate document. Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor’s name                               Hilltop Energy,LLC


2. All Other names debtor used                       Energy, Inc,
   in the last 8 years                        ___________ ________
   Include any assumed names,
   trade names, and doing business
   as names



3. Debtor’s federal Employer                    n    n      0352095
   Identification Number (EIN)                               ------- ^ —



4. Debtor’s address                           Principal place of business                                  Mailing address, If different from principal place
                                                                                                           of business

                                                4925 Gi’p.p.nville Ave.
                                              Number        Street                                         Number       Street

                                                Suite 1200
                                                                                                           P.O. Box

                                               Dallas                          TX         75206
                                              City                             state     ZIP Code          City                        State        ZIP Code

                                                                                                           Location of principal assets, If different from
                                                                                                           principal place of business

                                              County
                                                                                                           Number      Street




                                                                                                           City                        State        ZIP Code




6. Debtor’s website (URL)

                                              IS Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6. Type of debtor
                                              □ Partnership (excluding LLP)
                                              □ Other, Specify:_______________________________ _________ ___ _______ _______



Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
                            Case 19-11122-CSS                    Doc 1          Filed 05/16/19                Page 2 of 17



Debtor         Hilltop tMiei-RY,LLC                                                             Casa number


                                      A, Check one:
7. Describe debtor’s business
                                      □ Health Care Business (as defined in 11 U.S.C, § 101(27A))
                                      □ Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                      □ Railroad (as defined in 11 U.S.C. § 101(44))
                                      □ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                      Q Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      □ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                      El None of the above


                                      B. Check all that apply:
                                      Q Tax-exempt entity (as described in 26 U.S.C. § 501)
                                      □ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                        § 80a-3)
                                      Q Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                         htlp7/wvjw.uscouris.aov/four-diqit-nalional-associalion-naics:_sodes .



    Under which chapter of the        Check one:
    Bankruptcy Code is the
                                      □ Chapter?
    debtor filing?
                                      □ Chapter 9
                                      SI Chapter 11. Check all that apply:
                                                     □ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                        insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                        4/01/22 and every 3 years after that),
                                                     □ The debtor is a small business debtor as defined in 11 U.S.C, § 101(510). If the
                                                        debtor is a small business debtor, attach the most recent balance sheet, statement
                                                        of operations, cash-flow statement, and federal income tax return or if all of these
                                                        documents do not exist, follow the procedure in 11 U.S.C. §1116(1)(B).

                                                           13 A plan is being filed with this petition,
                                                           3 Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           □ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201 A) with this form.

                                                           □ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2,
                                      □ Chapter 12

    Were prior bankruptcy cases       □ No
    filed by or against the debtor                                                               12/11/2015                    15-12500
    within the last 8 years?          (El Yes, District       Delaware                   When                   Case number
                                                                                                MM / DD/YYYY
    if more than 2 cases, attach a                                                       When                   Case number,
                                                District
    separate iist.                                                                              MM / DD/YYYY

10. Are any bankruptcy cases          □ No
    pending or being filed by a                                                                                                Suh.sidiarv
    business partner or an
                                      (El Yes, Debtor Hilltop Assct.LLC-                                        Relationship
    affiliate of the debtor?                   District Delaware                                                When_____________
                                                                                                                    MM / DD /YYYY
    List all cases. If more than 1,
    attach a separate list.                     Case number, if known

                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
  Official Form 201
                       Case 19-11122-CSS                     Doc 1          Filed 05/16/19              Page 3 of 17



Debtor        Hilltop Energy,I-.LC                                                         Case number {ifKnown)_



11. Why is the case filed in this    Check all that apply,
    district?
                                     Kl Debtor has had its domicile, principal place of business, or principal assets In this district for 180 days
                                        immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                        district,

                                     □ A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



12, Does the debtor own or have        No
    possession of any real           □ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                      Why does the property need Immediate attention? (Check all that apply.)
    attention?
                                               □ It poses or Is alleged to pose a threat of imminent and Identifiable hazard to public health or safety.

                                                    What is the hazard? _______________ __ ____________________________ __—_— --------- -

                                               □ It needs to be physically secured or protected from the weather.

                                               □ it includes perishable goods or assets that could quickly deteriorate or lose value without
                                                 attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                 assets or other options).

                                               □ Other,


                                              Where Is the property?_
                                                                           Number        Street




                                                                           City                                             State      ZiP Code


                                               Is the property insured?

                                               □ No
                                               Q Yes. Insurance agency _

                                                        Contact name

                                                        Phone




           Statistical and administrative information



13. Debtor’s estimation of           Check one:
    available funds                  1^ Funds will be available for distribution to unsecured creditors.
                                     □ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                     SI   1-49                         □ 1,000-5,000                                □ 25,001-50,000
14, Estimated number of              □    50-99                        □ 5,001-10,000                               □ 50,001-100,000
    creditors                        □    100-199                      □ 10,001-25,000                              □ More than 100,000
                                     □    200-999

                                     El   $0-$50,000                   □    $1,000,001-$10 million                  □   $500,000,001-$1 billion
16. Estimated assets                 □    $50,001-$100,000             □    $10,000,001-$50 million                 □   $1,000,000,001-$10 billion
                                     □    $100,001-$500,000            □    $50,000,001-$100 million                □   $10,000,000,001-$50 billion
                                     □    $500,001-$1 million          □    $100,000,001-$500 million               □   More than $50 billion




  Official Form 201                        Voluntary Petition for Non -Individuals Filing for Bankruptcy                                 page 3
                          Case 19-11122-CSS                      Doc 1           Filed 05/16/19           Page 4 of 17


Debtor        Hilltop Energy,LLC                                                                 Case number


                                         □   $0450.000                       □ $1,000,001410 million                    □ $500,000,00141 billion
16, Estimated liabilities                □   $50,0014100.000                 Q $10,000,001450 million                   □ $1,000,000,001410 billion
                                         □   $100.0014500.000                □ $50,000,0014100 million                  □ $10,000,000,001450 billion
                                         □   $500,00141 million              □ $100,000,0014500 million                 □ Mors- than $50 bilKoo




           Request for Relief, Declaration, and Signatures



WARNING -      Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both, 18 U.S.C, §§ 152, 1341, 1519, and 3671.



»7. 13eclaratlc«i and- sJgaature of      •   the debtor requests relief in accordance with the chapter of title 11, United Slates Code, specified in this
    authorized representative of             petition
    debtor

                                         ■   l have been authorized to file this petition on behalf of the debtor.


                                         ■   I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that She foregoing is true and correct.

                                             Executed on
                                                              Si
                                                                   ddIyWy”            /\

                                                                                  /.                                               - n)p Hi ^
                                             Si9nature of autliorized mpreserttative of dedtof           Printed name                       '




18, Signature of attorney                                                                                Date
                                                                                                                       MM      /DD /YYYY



                                               Norman L. Pernick
                                             Pnnted name.
                                               Cole Schotz P.C.
                                             Firm name
                                                500 Delaware Avenue, Suite 1410
                                             Number   Street
                                               Wlmington                                                        DE                  19801
                                             City                                                              State           ZIP Code

                                              302-652-3131                                                         npernickocoleschotz.com
                                             Contact prions                                                    Email address


                                                2290                                                    Delaware
                                             Bar number                                                        State




                                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
  Official Form 201
                 Case 19-11122-CSS      Doc 1     Filed 05/16/19     Page 5 of 17




                                 HILLTOP ENERGY LLC
                                (Chapter 11 Bankruptcy Petition)



                                RESOLUTION OF MANAGER


        The undersigned, being the duly appointed manager (the “Manager”) of Hilltop Energy
LLC, a Delaware limited liability company (the “Company”), does hereby certify that at a
special meeting of the Company duly called and held on May 16 2019, the following resolutions
were duly adopted, and that said resolutions have not been modified or rescinded and are still in
full force and effect on the date hereof:

      WHEREAS, reference is made to that certain Amended and Restated Limited Liability
Company Agreement of the Company dated as of March 18, 2016 (as amended, the “Operating
Agreement”); and

        WHEREAS, pursuant to Section 5.3.6(d) of the Operating Agreement, the Manager shall
not, and shall not cause the Company or any of its subsidiaries to, file any petition seeking
bankruptcy protection without the prior written consent of each Initial Member (as defined in the
Operating Agreement) that is a Significant Member (as defined in the Operating Agreement) at
the time of such approval.

         NOW, THEREFORE, BE IT:

        RESOLVED, that after consultation with the Company’s advisors, in the judgment of the
Manager, it is desirable and in the best interests of the Company, its stakeholders and other
interested parties that a petition (the “Petition”) be filed by the Company seeking relief (the
“Chapter 11 Case”) under the provisions of Chapter 11 of Title 11 of the United States Code
(the “Bankruptcy Code”); and it is further

        RESOLVED, that the Manager be and hereby is authorized, empowered and directed, in
the name and on behalf of the Company, to execute and verify the Petition under Chapter 11 of
the Bankruptcy Code and to cause the same to be filed in the United States Bankruptcy Court for
the District of Delaware at such time as the Manager executing the same shall determine; and it
is further

         RESOLVED, that the Manager be and hereby is authorized, empowered and directed, in
the name and on behalf of the Company, to execute and file all petitions, schedules, motions,
lists, applications, pleadings, affidavits and other papers as required to accompany the Petition or
seek entry of first day orders, in connection therewith, to employ and retain assistance of legal
counsel, accountants, financial advisors, investment bankers and other professionals, and to take
and perform any and all further acts and deeds that they deem necessary, proper or desirable in
connection with, or in furtherance of, the successful prosecution of the Chapter 11 Case; and it is
further



59288/()001-17120675v2
                Case 19-11122-CSS       Doc 1    Filed 05/16/19     Page 6 of 17



        RESOLVED, that the Company is authorized to employ the law firm of Cole Schotz
P.C., located at 500 Delaware Avenue, Suite 1410, Wilmington, Delaware, 19801, as counsel to
render legal services to, and to represent, the Company in its Chapter 11 Case and in any and all
related proceedings, subject to Bankruptcy Court approval; and it is further

       RESOLVED that the Company is authorized to employ the firm of Dundon Advisers
LLC, located at 440 Mamaroneck Avenue, Fifth Floor, Harrison, New York, 10528, as financial
advisor for the Company in the Company’s Chapter 11 Case, subject to Bankruptcy Court
approval; and it is further

        RESOLVED, that the Company, in its capacity as the sole member of its subsidiary,
Hilltop Asset LLC (“Hilltop Asset”), is hereby authorized, empowered and directed to execute a
Resolution of the Sole Member of Hilltop Asset related to the filing of a petition under Chapter
11 of the Bankruptcy Code with respect to Hilltop Asset, and take all such actions in such
capacity as the Company deems necessary, proper and desirable in order to fully carry out the
intent and accomplish the purposes of such resolution as the Company shall determine; and it is
further
         RESOLVED, that the Manager be and hereby is authorized, empowered and directed, in
the name and on behalf of the Company, to cause the Company to enter into, execute, deliver,
certify, file and/or record, and perform such agreements, instruments, motions, affidavits,
applications for approvals or ruling of governmental or regulatory authorities, certificates or
other documents, to pay all expenses including filing fees and to take such action as in the
judgment of the Manager shall be or become necessary, proper and desirable to in the
Company’s Chapter 11 Case, including as may be necessary to effectuate an orderly liquidation
of the Company’s assets and to fully carry out the intent and accomplish the purposes of the
resolutions adopted herein; and it is further

        RESOLVED, that any and all past actions heretofore taken by the Manager or those
acting at his request or upon his direction in the name and on behalf of the Company in
furtherance of any or all of the foregoing resolutions be, and the same hereby are, ratified,
confirmed and approved in all respects.

                             [Remainder ofpage intentionally blank]




59288/0001-17120675v2
                       Case 19-11122-CSS     Doc 1    Filed 05/16/19     Page 7 of 17




                                                                   16th
             IN WITNI2SS WHEREOF, 1 have hereunto set my hand, this___day of May
2019.

                                                      MANAGER:




                                                      Claude A. Pupkin




THE UNDERSIGNED, CONSTITUTING
ALL OF THE SIGNIFICANT MEMBERS
OF THE COMPANY ON THE DATE
HEREOF, EXPRESSLY CONSENT TO.
THE FOREGOING RESOLUTIONS:

AlO III CE, L.P.

By:          .Anchorage Capita! Group. L.1,.C.. its
             I nvestment Manager



             Bv:
                      Nairte:
                      Title:


CORBIN OPPORTUNITY FUND, L.P.

By:          Corbin C'apital Partners Management, LJ.C
             its General Partner



              Bv:
                      N dine:




5‘!'2SS/WK} : -! 7!' 2f IV7 5v2
                Case 19-11122-CSS      Doc 1    Filed 05/16/19     Page 8 of 17




         IN WITNESS WHEREOF, I have hereunto set my hand, this__ day of _ May
                                                              16th
2019.
                                                MANAGER:




                                                Claude A. Pupkin




THE UNDERSIGNED, CONSTITUTING
ALL OF THE SIGNIFICANT MEMBERS
OF THE COMPANY ON THE DATE
HEREOF, EXPRESSLY CONSENT TO
THE FOREGOING RESOLUTIONS:

AIO III CE, L.P.

By;      Anchorage Capital Group, L.L.C., its
         Investment Manager




CORBIN OPPORTUNITY FUND, L.P.

By:      Corbin Capital Partners Management, LLC,
         its General Partner



         By:
               Name:
               Title:




.^9288/0001-17120675V2
                Case 19-11122-CSS       Doc 1   Filed 05/16/19     Page 9 of 17




                                                              16th
         IN WITNESS WHEREOF, I have hereunto set my hand, this__ day of May
2019.

                                                MANAGER:




                                                Claude A. Pupkin




THE UNDERSIGNED, CONSTITUTING
ALL OF THE SIGNIFICANT MEMBERS
OF THE COMPANY ON THE DATE
HEREOF, EXPRESSLY CONSENT TO
THE FOREGOING RESOLUTIONS:

AIO III CE, L.P.

By:      Anchorage Capital Group, L.L.C., its
         Investment Manager



         By:
               Name:
               Title:


CORBIN OPPORTUNITY FUND, L.P.

By:      Corbin Capital Partners Management, LLC,
         its General Partner


                  /
         By:
               Name:
               Title: (S-ervcr^A




59288/0001-17120675v2
                                     Case 19-11122-CSS                        Doc 1       Filed 05/16/19                 Page 10 of 17

       Fill in this information to identify the case:

       Debtor name Hilltop Energy, LLC

       United States Bankruptcy Court for the:                                District of Delaware

       Case number (If known):
                                                                                        (State)
                                                                                                                                                        Check if this is an
                                                                                                                                                            amended filing




     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
     Unsecured Claims and Are Not Insiders                                                                                                                                12/15

     A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
     disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
     secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
     largest unsecured claims.


     Name of creditor and complete                Name, telephone             Nature of the          Indicate if claim   Amount of unsecured claim
     mailing address, including zip code          number, and email           claim (for             is contingent,      If the claim is fully unsecured, fill in only unsecured
                                                  address of creditor         example, trade         unliquidated, or    claim amount. If claim is partially secured, fill in total
                                                  contact                     debts, bank loans,     disputed            claim amount and deduction for value of collateral or
                                                                              professional                               setoff to calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                                                                         Total claim, if       Deduction for        Unsecured
                                                                                                                         partially secured     value of             claim
                                                                                                                                               collateral or
                                                                                                                                               setoff
                                                 c/o Brian M. Ercolani                                                                                            Partially secured.
 1
     Chase Lincoln First Commercial              383 Madison Ave., Floor 03         Money                                                                         Value of
     Corporation                                 New York, NY 10179                Borrowed                                                                       collateral is
                                                                                                                                                                  unliquidated, but
                                                                                                                                                                  less than the
                                                                                                                                                                  aggregate debt
                                                                                                                                                                  owed.

                                                 P.O. Box 847193
 2
     IHS Global Inc.                             Dallas, TX 75284                 Trade Claim                                                                        $25,535.09
                                                 Tel: 800‐447‐2273

                                                 2100 Ross Ave #2200
 3
     Netherland, Sewell & Associates             Dallas, TX 75201                 Professional                                                                       $20,059.74
                                                 Tel: 214‐969‐5401                  Services

                                                 13727 Noel Road, Suite 300
 4
     Moss Adams LLP                              Dallas, TX 75240                 Professional                                                                       $10,825.00
                                                 Tel: 972‐458‐2296                  Services
                                                 Fax: 972‐788‐4943

                                                 Dept. 3078
 5
     Dentons US LLP                              Carol Stream, IL 60132           Professional                                                                        $7,115.34
                                                 Tel: 214‐259‐0900                  Services

                                                 7702 FM 1960
 6
     NuTech Energy Alliance                      Suite 300                        Professional                                                                        $6,000.00
                                                 Houston, TX 77346                  Services

                                                 c/o Heidi Stern
 7
     Prime Clerk                                 830 3rd Avenue, 9th Floor        Professional                                                                        $2,638.83
                                                 New York, NY 10022                 Services
                                                 Tel: 212‐257‐5450




59288/0001-17305963v2
                                    Case 19-11122-CSS              Doc 1       Filed 05/16/19                Page 11 of 17

      Debtor        Hilltop Energy, LLC                                                            Case number (if known)
                   Name




      Name of creditor and complete          Name, telephone        Nature of the        Indicate if claim   Amount of unsecured claim
      mailing address, including zip code    number, and email      claim (for           is contingent,      If the claim is fully unsecured, fill in only unsecured
                                             address of creditor    example, trade       unliquidated, or    claim amount. If claim is partially secured, fill in total
                                             contact                debts, bank loans,   disputed            claim amount and deduction for value of collateral or
                                                                    professional                             setoff to calculate unsecured claim.
                                                                    services, and
                                                                    government
                                                                                                             Total claim, if       Deduction for        Unsecured
                                                                                                             partially secured     value of             claim
                                                                                                                                   collateral or
                                                                                                                                   setoff

 8




 9




 10




 11




 12




 13




 14




 15




 16




 17




59288/0001-17305963v2

      Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
                                    Case 19-11122-CSS              Doc 1       Filed 05/16/19                Page 12 of 17

      Debtor        Hilltop Energy, LLC                                                            Case number (if known)
                   Name




      Name of creditor and complete          Name, telephone        Nature of the        Indicate if claim   Amount of unsecured claim
      mailing address, including zip code    number, and email      claim (for           is contingent,      If the claim is fully unsecured, fill in only unsecured
                                             address of creditor    example, trade       unliquidated, or    claim amount. If claim is partially secured, fill in total
                                             contact                debts, bank loans,   disputed            claim amount and deduction for value of collateral or
                                                                    professional                             setoff to calculate unsecured claim.
                                                                    services, and
                                                                    government
                                                                                                             Total claim, if       Deduction for        Unsecured
                                                                                                             partially secured     value of             claim
                                                                                                                                   collateral or
                                                                                                                                   setoff

 18




 19




 20




59288/0001-17305963v2

      Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 3
                 Case 19-11122-CSS        Doc 1   Filed 05/16/19     Page 13 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                             §
In re:                                       §
                                             § Chapter 11
HILLTOP ENERGY, LLC,                         §
                                             § Case No. 19-_____ (___)
                                Debtor.      §
                                             §

                           LIST OF EQUITY SECURITY HOLDERS

         Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(3), the following is a list of

the Debtor’s equity security holders.

Shareholder                          Address of Shareholder                    Approximate
                                                                               Percentage of
                                                                               Shares Held
AIO III CE, L.P.                     c/o Michael H. Torkin                     75.76%
                                     610 Broadway, 6th Floor
                                     New York, New York 10012
Corbin Opportunity Fund, L.P.        c/o Corbin Capital Partners, L.P.         16.67%
                                     590 Madison Ave, 31st Floor
                                     New York, NY 10022
Anthony E. Malkin & Rachelle         107 Doubling Road                         0.05%
B. Malkin JTWROS                     Greenwich, CT 06830-4040
Arnold W. Carothers                  7123 County Road 436                      0.02%
                                     Water Valley, MS 38965-6203

                                     with a copy to:

                                     Sean Carothers
                                     Carothers Construction, Inc.
                                     P.O. Box 189
                                     Taylor, MS 38673
Arthur J. Samberg                    c/o Amy Jennings                          0.50%
                                     Hawkes Financial LLC
                                     77 Bedford Road
                                     Katonah, NY 10536
Ayad Alhadi                          800 Fifth Avenue                          0.10%
                                     28G
                                     New York, NY 10065
Bill Fried Insurance Trust: Abe      17 Beechwood Land                         0.01%
Cogen and Max Zeitler Co-            Scarsdale, NY 10583
Trustees


59288/0001-17300629v1
                 Case 19-11122-CSS   Doc 1    Filed 05/16/19      Page 14 of 17



Coppice LP                      80 Broad Street, Suite 2502               0.01%
                                New York, NY 10004
David Bonanno                   Managing Director                         0.02%
                                Third Point, LLC
                                390 Park Avenue
                                New York, NY 10022
Dorothy E. Whalen               8 Matinecock Farms Rd.                    0.03%
                                Glen Cove, NY 11542-2548
Fredric H. Gould                c/o Georgetown Partners Inc.,             0.05%
                                Gould Investors L.P.
                                60 Cutter Mill Road
                                Great Neck, NY 11021
Garnet Holdings. Inc.           [Address Unavailable]                     0.63%

James Berylson                  c/o Berylson Capital Partners, LLC        0.02%
                                33 Arch Street
                                Boston, MA 02110

James J. Pallotta               c/o Larry Lester                          0.30%
                                180 Ash Street
                                Weston, MA 02493

                                 with a copy to:

                                c/o Joshua Langsam
                                280 Congress Street, 12th Floor
                                Boston, MA 02210
Joseph E. Bonnem                19 Hilltop Road                           0.02%
                                Bronxville, NY 10708-5124
O Family O-Cap Investment       Attn: Lloyd Jagai                         1.16%
LLC                             600 Madison Ave.
                                New York, NY 10022
O-CAP Advisors LLC              Attn: Lloyd Jagai                         0.15%
                                600 Madison Ave.
                                New York, NY 10022
Peter L. Malkin                 60 East 42nd Street                       0.08%
                                New York, NY 10165
Peter L. Malkin Family 9 LLC    60 East 42nd Street                       0.17%
                                New York, NY 10165
NYROY* Acct. # 1514             c/o RBC Capital Markets LLC               0.55%
                                Attn: Portfolio Services Group
                                200 Vesey Street, 14th Floor
                                New York, NY 10281-8098
Row Jimmy LLC                   850 New Burton Road                       0.05%
                                Suite 201
                                Dover, DE 19904


                                             2
59288/0001-17300629v1
                 Case 19-11122-CSS   Doc 1    Filed 05/16/19    Page 15 of 17



Taylor Capital Ventures, LP     31 Highway 328                          0.02%
                                Oxford, MS 38655
Olshan 2016 Trust No. 1         Attn: Lloyd Jagai                       0.20%
                                600 Madison Ave.
                                New York, NY 10022
United States Investment        225 West 86th Street                    0.27%
Partners                        Apt. 1112
                                New York, NY 10024
Happy Winners Assets Inc.       c/o Clermont Consultants (CH) SA        1.68%
                                Rue Du Rhone 61
                                1204 Geneva, Switzerland
                                Attn: Kim Grovery/Rosy Stanislias
Hillpride Partners LLP          c/o Dr. Elizabeth Glyn                  0.27%
                                37 Harley Street
                                London, W1G 8QG
CFST Capital LLC                7690 North Palm Avenue                  0.28%
                                Fresno, CA 93711
Optimus Corporate Services      St. Mary's                              0.18%
Limited As Trustee of the       The Parade
Bowmer & Kirkland limited       Castletown, Isle of Man, 1M9 1LG
Employee Trust 2007 RE The
John Nigel Kirkland & Family
Sub Fund
Citco Global Custody NV Ref      c/o BNP Paribas Securities Services    0.77%
Discovery Capital Holdings       Wronia 31 00-846
                                 Warsaw, Poland




                                             3
59288/0001-17300629v1
                 Case 19-11122-CSS        Doc 1   Filed 05/16/19    Page 16 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                             §
In re:                                       §
                                             § Chapter 11
HILLTOP ENERGY, LLC,                         §
                                             § Case No. 19-_____ (___)
                                Debtor.      §
                                             §

                          CORPORATE OWNERSHIP STATEMENT

         Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), the following are

corporations, other than a governmental unit, that directly or indirectly own 10% or more of any

class of the Debtor’s equity interests.

Shareholder                          Address of Shareholder        Approximate Percentage of
                                                                   Shares Held
AIO III CE, L.P.                     610 Broadway, 6th Floor       75.76%
                                     New York, New York 10012
Corbin Opportunity Fund, L.P.        590 Madison Ave, 31st Floor   16.67%
                                     New York, NY 10022




59288/0001-17062599v1
    Case 19-11122-CSS   Doc 1   Filed 05/16/19   Page 17 of 17



       ,




5/16/2019
